DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 6 of the response, filed 05/20/2021, with respect to the objection to the specification, have been fully considered and are persuasive.  The informalities have been removed from the specification; therefore, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Page 6 of the response, filed 05/20/2021, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  Claims 1-6 have been cancelled, and the indefiniteness has been removed from Claim 7; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 6-7 of the response, filed 05/20/2021, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  Claims 1-6 have been cancelled; therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Allowable Subject Matter
Claims 7-20 are allowed.  The following is an examiner’s statement of reasons for allowance: As stated in the prior office action, Claim 7 comprises allowable subject matter.  The indefiniteness under 35 U.S.C. §112(b) has been removed from Claim 7; therefore, Claim 7, along with all of its dependent claims (Claims 8-20), is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745